IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DAVID LEE MOORE JR.,                     NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-1794

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed November 9, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

David Lee Moore Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Brett Coleman, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.